MEMORANDUM **
In these consolidated cases, Patricia Camerina Lopez-Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing her appeal from an immigration judge’s decision pretermitting her application for relief under former section 212(c) of the Immigration and Nationality Act (No. 04-75917), and denying her motion to reconsider (No. 05-71712). We have jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional challenges, Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004), and for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny both petitions for review.
We reject Lopez-Lopez’s equal protection contention regarding her ineligibility for § 212(c) relief. Under the reasoning of Armendariz-Montoya v. Sonchik, 291 F.3d 1116, 1121-22 (9th Cir.2002), Lope^Lopez is not similarly situated, for purposes of § 212(c) relief, to those aliens who pled guilty. She has therefore not established an equal protection violation. See Dillingham v. INS, 267 F.3d 996, 1007 (9th Cir.2001) (“In order to succeed on his [equal protection] challenge, the petitioner must establish that his treatment differed from that of similarly situated persons.”). Servin-Espinoza v. Ashcroft, 309 F.3d 1193 (9th Cir.2002), is not to the contrary.
The BIA acted within its discretion in denying Lopez-Lopez’s motion to reconsider because the motion failed to identify an error of fact or law in the BIA’s prior decision. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.